Exhibit 10.5
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
November 24, 2010, by and between Yadkin Valley Financial Corporation, a North
Carolina corporation (the “Company”), Yadkin Valley Bank and Trust (the “Bank”),
a North Carolina state bank and wholly owned subsidiary of the Company (the
Company and the Bank collectively referred to herein as the “Employer”) and
William M. DeMarcus (the “Officer”).
     For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:
     1. Employment. The Employer agrees to continue to employ the Officer and
the Officer agrees to continue to accept employment upon the terms and
conditions stated herein as the Executive Vice President and Chief Banking
Officer of the Company and the Bank. The Officer shall render such services to
the Employer as are customarily performed by persons situated in a similar
executive capacity. The Officer shall promote the business of the Employer,
including being active in at least one civic organization, and perform such
other duties as shall, from time to time, be reasonably assigned by the Board of
Directors of the Company or the Bank (collectively, the “Directors”). Upon the
request of the Directors, the Officer shall disclose all business activities or
commercial pursuits in which Officer is engaged, other than Employer duties.
     2. Compensation. The Employer shall pay the Officer during the term of this
Agreement, as compensation for all services rendered by the Officer to the
Employer, a base salary at the rate of $220,000 per annum, payable in accordance
with the Employer’s standard payroll practices, which for purposes of this
Agreement shall mean not less frequently than monthly. Participation in the
Employer’s incentive compensation, deferred compensation, discretionary bonus,
profit-sharing, retirement and other employee benefit plans and participation in
any fringe benefits shall not reduce the salary payable to the Officer under
this Paragraph. In the event of a Change in Control (as defined in
Paragraph 10), the Officer’s rate of salary shall be increased not less than
five percent annually during the term of this Agreement. Any payments made under
this Agreement shall be subject to such deductions as are required by law or
regulation or as may be agreed to by the Bank and the Officer.
     3. Discretionary Bonuses. During the term of this Agreement, the Officer
shall be entitled, in an equitable manner with all other key management
personnel of the Employer, to such discretionary bonuses as may be authorized,
declared and paid by the Directors to the Employer’s key management employees.
All such bonuses authorized and declared by the Directors shall be paid pursuant
to the Employer’s standard payroll procedures at the latest within 60 days of
the earlier of such authorization or declaration. No other compensation provided
for in this Agreement shall be deemed a substitute for the Officer’s right to
such discretionary bonuses when and as declared by the Directors.
     4. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.

 



--------------------------------------------------------------------------------



 



          (a) The Employer shall provide family medical coverage for the Officer
and the Officer shall also be entitled to participate in any plan relating to
deferred compensation, stock options, stock purchases, pension, thrift, profit
sharing, group life insurance, disability coverage, education, or other
retirement or employee benefits that the Employer has adopted, or may, from time
to time adopt, for the benefit of its executive employees or for employees
generally, subject to the eligibility rules of such plans. Any options or
similar awards shall be issued to the Officer at an exercise price of not less
than the stock’s current fair market value (as determined in compliance with
Treasury Regulation § 1.409A-1(b)(5)(iv)) as of the date of grant, and the
number of shares subject to such grant shall be fixed on the date of grant.
          (b) The Employer shall pay the expenses of the Officer for the
memberships and dues for one country club and one civic club, if the Employee
chooses to participate in a civic club.
          (c) The Officer shall also be entitled to participate in any other
fringe benefits which are now or may be or become applicable to the Employer’s
executive employees, including the payment of reasonable expenses for continuing
education to maintain professional designations, and any other benefits which
are commensurate with the duties and responsibilities to be performed by the
Officer under this Agreement. Additionally, the Officer shall be entitled to
such vacation and sick leave as shall be established under uniform employee
policies promulgated by the Directors. The Employer shall reimburse the Officer
for all out-of-pocket reasonable and necessary business expenses which the
Officer may incur in connection with the Officer’s services on behalf of the
Employer. The Employer shall reimburse the Officer for such expenses described
in this Paragraph 4 within 60 days of Officer’s incurring such expense.
          (d) The Employer shall provide the Officer with the use of a late
model automobile suitable to the status of the Officer of a type and for lease
terms to be approved the Compensation Committee of the Employer. The Employer
shall pay for all reasonable expenses, including, but not limited to, insurance
coverage and gasoline, by the Officer in connection with the operation and
maintenance of such automobile. Replacement of the automobile shall be made only
with the approval of the Directors and in accordance with the policies of the
Employer in effect from time to time relating to the replacement of automobiles.
Alternatively, at the Employer’s sole discretion, the Employer shall pay the
Officer an automobile allowance sufficient to provide the Officer with a late
model automobile suitable to the status of the Officer and to reimburse him for
all reasonable expenses, including insurance coverage and gasoline, by the
Officer in connection with the operation and maintenance of such automobile,
which shall be paid in cash no less frequently than monthly.
     5. Term. The initial term of employment under this Agreement shall be for
the period commencing upon the effective date of this Agreement and ending three
calendar years from the effective date of this Agreement. On each anniversary of
the effective date of this Agreement, the term hereof shall automatically be
extended for an additional one year period beyond the then effective expiration
date unless written notice from the Employer or the Officer is received 90 days
prior to such anniversary advising the other that this Agreement shall not be
further extended; provided that the Directors shall review the Officer’s
performance annually and make a specific determination based on such reviews
whether to renew this Agreement prior to the 90 days’ notice.
     6. Loyalty; Noncompetition.
          (a) The Officer shall devote his full efforts and entire business time
to the performance of his duties and responsibilities under this Agreement.

 



--------------------------------------------------------------------------------



 



          (b) During the term of this Agreement, or any renewals thereof, and
for a period of one year after termination, the Officer agrees he will not,
within 15 miles of any Bank office operating during the term of this Agreement,
directly or indirectly, own, manage, operate, join, control or participate in
the management, operation or control of, or be employed by or connected in any
manner with any financial institution which competes with the Employer or any of
its subsidiaries without the prior written consent of the Employer; provided,
however, that the provisions of this Paragraph shall not apply in the event
(i) the Officer’s employment is unilaterally terminated by the Employer for
Cause, (as such term is defined in Paragraph 8(c) hereof), (ii) the Officer
terminates his employment with the Employer for “good reason” (as such term is
defined in Paragraph 10(b) hereof) following a “Change in Control” (as such term
is defined in Paragraph 10(d) hereof), or (iii) the Officer’s employment is
terminated under the circumstances described in Paragraph 9(a). Notwithstanding
the foregoing, the Officer shall be free, without such consent, to purchase or
hold as an investment or otherwise, up to five percent of the outstanding stock
or other security of any corporation which has its securities publicly traded on
any recognized securities exchange or in any over the counter market.
          (c) The Officer agrees he will hold in confidence all knowledge or
information of a confidential nature with respect to the business of the
Employer or any subsidiary received by the Officer during the term of this
Agreement and will not disclose or make use of such information without the
prior written consent of the Employer. The Officer agrees that he will be liable
to the Employer for any damages caused by unauthorized disclosure of such
information. Upon termination of his employment, the Officer agrees to, return
all records or copies thereof of the Employer or any subsidiary in his
possession or under his control which relate to the activities of the Employer
or any subsidiary.
          (d) The Officer acknowledges that it would not be possible to
ascertain the amount of monetary damages in the event of a breach by the Officer
under the provisions of this Paragraph 6. The Officer agrees that, in the event
of a breach of this Paragraph 6, injunctive relief enforcing the terms of this
Paragraph 6 is an appropriate remedy. If the scope of any restriction contained
in this Paragraph 6 is determined to be too broad by any court of competent
jurisdiction, then such restriction shall be enforced to the maximum extent
permitted by law and the Officer consents that the scope of this restriction may
be modified judicially.
     7. Standards. The Officer shall perform his duties and responsibilities
under this Agreement in accordance with such reasonable standards expected of
employees with comparable positions in comparable organizations and as may be
established from time to time by the Directors. The Employer will provide the
Officer with the working facilities and staff customary for similar executives
and necessary for the Officer to perform his duties.
     8. Termination and Termination Pay. For purposes of this Agreement, the
term “terminate” or “termination” shall mean a “separation from service” as
defined by Treasury Regulation § 1.409A-1(h).
          (a) The Officer’s employment under this Agreement shall be terminated
upon the death of the Officer during the term of this Agreement, in which event,
the Officer’s estate shall be entitled to receive the base compensation due the
Officer through the last day of the calendar month in which the Officer’s death
shall have occurred and for a period of one month thereafter. All such payments
due under this Paragraph 8(a) shall be paid to the estate as soon as practical
following the Officer’s death.

 



--------------------------------------------------------------------------------



 



          (b) The Officer’s employment under this Agreement may be terminated at
any time by the Officer upon 60 days’ written notice to the Directors. Upon such
termination, the Officer shall be entitled to receive only Officer’s base
compensation through the effective date of such termination. Subject to
Paragraphs 11(b) and (c) below, any amount of compensation or other benefit that
the Officer has a right to as of the date of termination under this Paragraph
8(b) shall be paid on 60th day following such termination.
          (c) The Directors may terminate the Officer’s employment at any time,
but any termination by the Directors, other than termination for Cause, shall
not prejudice the Officer’s right to compensation or other benefits under this
Agreement. The Employer shall provide written notice specifying the grounds for
termination for Cause. The Officer shall have no right to receive compensation
or other benefits for any period after termination for Cause. Termination for
Cause shall include termination because of the Officer’s personal dishonesty or
moral turpitude, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. Subject to Paragraphs 11(b) and (c) below, any
amount of compensation or other benefit that the Officer has a right to as of
the date of termination shall be paid on the 60th day following such
termination. Notwithstanding such termination, the obligations under Paragraph
6(c) shall survive any termination of employment.
          (d) Subject to the Employer’s obligations and the Officer’s rights
under (i) Title I of the Americans with Disabilities Act, §504 of the
Rehabilitation Act, and the Family and Medical Leave Act, and to (ii) the
vacation leave, disability leave, sick leave and any other leave policies of the
Employer, the Officer’s employment under this Agreement automatically shall be
terminated in the event that the Employer determines that the Officer has become
disabled (as defined by Treasury Regulation § 1.409A-3(i)(4)) during the term of
this Agreement. Upon any such termination, the Officer shall be entitled to
receive any compensation the Officer shall have earned prior to the date of
termination but which remains unpaid, and all such amounts shall be paid to the
Officer as soon as practical following the Officer’s termination. The Officer
shall also be entitled to receive any payments provided under any disability
income plan of the Employer which is applicable to the Officer.
          In the event of any disagreement between the Officer and the Employer
as to whether the Officer is physically or mentally disabled such as will result
in the termination of the Officer’s employment pursuant to this Paragraph 8(d),
the question of such disability shall be submitted to an impartial physician
licensed to practice medicine in North Carolina for determination and who will
be selected by mutual agreement of the Officer and the Employer, or failing such
agreement, by two (2) physicians (one (1) of whom shall be selected by the
Employer and the other by the Officer), and such determination of the question
of such disability by such physician or physicians shall be final and binding on
the Officer and the Employer. The Employer shall pay the reasonable fees and
expenses of such physician or physicians in making any determination required
under this Paragraph 8(d).
     9. Additional Regulatory Requirements. Notwithstanding anything contained
in this Agreement to the contrary, it is understood and agreed that the Employer
(or any of its successors in interest) shall not be required to make any payment
or take any action under this Agreement if:
          (a) the Bank is declared by any governmental agency having
jurisdiction over the Bank (hereinafter referred to as “Regulatory Authority”)
to be insolvent, in default or operating in an unsafe or unsound manner;
provided however that, if the Officer’s employment

 



--------------------------------------------------------------------------------



 



with the Employer shall terminate as described in Paragraph 8 hereof within
90 days of such declaration, then Paragraph 6(b) of this Agreement shall not
apply to the Officer following such termination; or,
          (b) in the opinion of counsel to the Employer, such payment or action
(i) would be prohibited by or would violate any provision of state or federal
law applicable to the Employer, including, without limitation, the Federal
Deposit Insurance Act as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.
     10. Change in Control.
          (a) In the event of a termination of the Officer’s employment in
connection with, or within twenty-four months after, a “Change in Control” (as
defined in Subparagraph (d) below) of the Employer other than for Cause (as
defined in Paragraph 8), the Officer shall be entitled to receive liquidated
damages as set forth in Subparagraph (c) below. Such sum shall be payable as
provided in Subparagraph (e) below.
          (b) In addition to any rights the Officer might have to terminate this
Agreement contained in Paragraph 8, the Officer shall have the right to
terminate this Agreement for “good reason”, as such term is defined by Treasury
Regulation § 1.409A-1(n)(2), within twenty-four months following a Change in
Control of the Bank.
          (c) In the event that the Officer or the Employer terminates this
Agreement pursuant to this Paragraph 10, the Employer will be obligated to pay
or cause to be paid to Officer liquidated damages in an amount equal to 2.99
times the Officer’s “base amount” as defined in Section 280G(b)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”).
          (d) For the purposes of this Agreement, the term Change in Control
shall mean as defined by Treasury Regulation § 1.409A-3(i)(5). Notwithstanding
the other provisions of this Paragraph 10, a transaction or event shall not be
considered a Change in Control if, prior to the consummation or occurrence of
such transaction or event, Officer and Bank agree in writing that the same shall
not be treated as a Change in Control for purposes of this Agreement.
          (e) Subject to Paragraph 11(b) below, such amounts payable pursuant to
this Paragraph 10 shall be paid in one lump sum payment within fifteen days
following termination of this Agreement.
          (f) Following an event constituting good reason for termination which
gives rise to Officer’s rights hereunder, the Officer shall have twelve months
from the date of occurrence of such event to terminate this Agreement pursuant
to this Paragraph 10. Any such termination shall be deemed to have occurred only
upon delivery to the Employer (or to any successor corporation) of written
notice of termination which describes the Change in Control and the event
constituting good reason. If Officer does not so terminate this Agreement within
such twelve-month period, he shall thereafter have no further rights hereunder
with respect to the event constituting good reason, but shall retain rights, if
any, hereunder with respect to any other event constituting good reason as to
which such period has not expired.
          (g) It is the intent of the parties hereto that all payments made
pursuant to this Agreement be deductible by the Employer for federal income tax
purposes and not result in the imposition of an excise tax on the Officer.
Notwithstanding anything contained in this Agreement

 



--------------------------------------------------------------------------------



 



to the contrary, any payments to be made to or for the benefit of the Officer
which are deemed to be “parachute payments” as that term is defined in
Section 280G of the Code, shall be modified or reduced to the extent deemed to
be necessary by the Directors to avoid the imposition of excise taxes on the
Officer under Section 4999 of the Code or the disallowance of a deduction to the
Employer under Section 280(a) of the Code.
     11. Conditions to any Payment of Severance Amounts.
          (a) This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Employer which shall acquire, directly
or indirectly, by conversion, merger, purchase or otherwise, all or
substantially all of the assets of the Employer.
          (b) If: (1) when the Officer’s employment terminates under this
Agreement he is a specified employee, as defined in Section 409A of the Code or
the regulations promulgated thereunder; (2) the Officer’s employment did not
terminate because of his death; (3) any payments under this Agreement will
result in additional tax or interest to the Officer because of Section 409A or
the regulations promulgated thereunder; and (4) an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) is not available, then despite any
provision of this Agreement to the contrary the Officer will not be entitled to
such payments until the earlier of: (1) six months and one day after termination
of the Officer’s employment; or (2) his death. Payments that would have
otherwise been paid during such six month and one day period shall be
accumulated and paid on the earlier of: (1) the first day of the seventh month
after such termination of employment; or (2) death of the Officer; and the
remaining amount of any such payment due under this Agreement shall be paid as
set forth elsewhere in this Agreement without regard to this Paragraph.
          (c) Within 45 days of the Officer’s termination of employment, and as
a condition to the Employer’s obligation to provide any severance benefits under
this Agreement, the Officer shall enter into a mutually satisfactory form of
release, and may not revoke such release within the revocation period stated in
such release, which shall acknowledge such remaining obligations and discharge
both parties, as well as the Employer’s officers, directors and employees with
respect to their actions for or on behalf of the Employer, from any other claims
or obligations arising out of or in connection with the Officer’s employment by
the Employer, including the circumstances of such termination.
     12. Successors and Assigns.
          (a) This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Employer which shall acquire, directly
or indirectly, by conversion, merger, purchase or otherwise, all or
substantially all of the assets of the Employer.
          (b) Since the Employer is contracting for the unique and personal
skills of the Officer, the Officer shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Employer.
     13. Modification; Wavier; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Officer and on behalf of the Employer by
such officer as may be specifically designated by the Directors. No waiver by
either party hereto, at any time, of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No amendment or

 



--------------------------------------------------------------------------------



 



addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.
     14. Applicable Law. This Agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of North Carolina, except to the extent that federal law shall be deemed to
apply.
     15. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     16. Entire Agreement. This Agreement constitutes the entire agreement of
the parties pertaining to the employment of the Officer and supersedes all prior
and contemporaneous agreements, representations, and understandings of the
parties. Officer agrees that no promises, representations, or inducements have
been made which caused Officer to sign this Agreement other than those which are
expressly set forth above.
     17. Compliance with Internal Revenue Code Section 409A. The Employer and
the Officer intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If any provision of this Agreement does not satisfy the requirements of section
409A, such provision shall nevertheless be applied in a manner consistent with
those requirements. In addition, each payment hereunder is intended to
constitute a separate payment from each other payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). References in this Agreement to section 409A
of the Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first hereinabove written.

                          YADKIN VALLEY FINANCIAL CORPORATION    
 
                ATTEST:            
 
               
By:
  /s/ Patricia H. Wooten   By:   /s/ William A. Long    
 
               
Name:
  Patricia H. Wooten   Name:   William A. Long    
 
      Title:   President and Chief Executive Officer    
 
                        YADKIN VALLEY BANK AND TRUST    
 
                ATTEST:            
 
               
By:
  /s/ Patricia H. Wooten   By:   /s/ William A. Long    
 
               
Name:
  Patricia H. Wooten   Name:   William A. Long    
 
      Title:   Chief Executive Officer    
 
                        OFFICER    
 
               
 
      /s/ William M. DeMarcus                           William M. DeMarcus    
 
               
 
      /s/ Laura N. Blalock                           Witness: Laura N. Blalock  
 

 